                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            CIVIL CASE NO. 3:17-cv-00504-MOC
                         (CRIMINAL CASE NO. 3:16-cr-00074-DSC-3)


LAMANUEL WYNN,                      )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on the Petitioner’s Motion to Vacate Sentence under

28 U.S.C. § 2255 [CV Doc. 1],1 Petitioner’s Motion to Amend his Motion to Vacate [CV Doc. 5],

and the Government’s Motion for Leave to file a Surreply [CV Doc. 14]. The Petitioner is

represented by Jared Paul Martin of the Federal Defenders of Western North Carolina.

I.      BACKGROUND
        Around 7:30 p.m. on January 15, 2016, Lamanuel Wynn (“Petitioner”) and Reginald Tate

entered an Advance Auto Parts store in Gastonia, North Carolina. [CR Doc. 139 at ¶ 5: Presentence

Investigation Report (PSR)]. Both men were brandishing firearms. Id. A manager was assisting

a customer in one of the aisles. Id. at ¶ 6. Petitioner grabbed the customer by the back of the

jacket, racked his gun, and pointed it at the customer’s back. Id. Wynn then aimed his gun directly

at the manager’s head. Id. Petitioner directed the manager and the customer to lie down on the

floor. Id. He took the customer’s wallet, phone, and keys from his pocket, and stole the cash from


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:17-cv-00504,
or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number 3:16-
cr-00074-RJC-DSC-3.



     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 1 of 11
his wallet. Id.

       Meanwhile, Tate forced a store employee to the ground, took the employee’s wallet, and

demanded that the employee “take [him] to the money.” Id. at ¶ 5. The employee said he was

unable to open the safe, but that the store manager could open it. Id. Tate told the manager to get

up and open the cash registers and safe. Id. at ¶ 7. Both Petitioner and Tate held their guns on the

manager, who opened the safe. Id. Petitioner and Tate took the cash from the safe and, although

the manager also entered the code to open a second locked compartment in the safe, the robbers

fled before the second compartment, which was on a time delay, unlocked. Id.

       On March 17, 2016, Petitioner was charged in a Bill of Indictment with one count of

conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C. § 1951 (Count Four); one count

of aiding and abetting Hobbs Act robbery in violation of 18 U.S.C. §§ 1951 and 2 (Count Five);

and one count of aiding and abetting the brandishing a firearm in furtherance of a crime of violence

in violation of 18 U.S.C. § 924(c) and 2 (Count Six). [CR Doc. 3: Indictment]. Count Six, which

is implicated in the motion before the Court, reads as follows:

                  On or about January 15, 2016, in Gaston County, within the Western
                  District of North Carolina, the defendants [Tate, Petitioner, Dnasia
                  Racquel Smith, and Treaja Ariell Bailey] aiding and abetting each
                  other, during and in relation to a crime of violence, that is, the
                  violation of Title 18, United States Code, Section 1951 set forth
                  in Count Four, and the violation of Title 18, United States Code,
                  Sections 1951 and 2 set forth in Count Five, for which they may
                  be prosecuted in a court of the United States, did knowingly, and
                  unlawfully use and carry one or more firearms, and, in furtherance
                  of such crime of violence, did possess said firearms.

[CR Doc. 3 at 4-7 (emphases added)]. As noted, Count Four is Hobbs Act conspiracy and Count

Five is aiding and abetting Hobbs Act robbery.

       The parties agreed to a plea agreement pursuant to which Petitioner agreed to plead guilty

to Counts Four and Six and the Government agreed to dismiss Count Five. [CR Doc. 89 at 1: Plea

                                                   2

     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 2 of 11
Agreement]. In the plea agreement, Petitioner stipulated to the factual basis that was filed with his

plea agreement and that the factual basis could be used by the Court and the United States

Probation Office to determine the applicable guideline range or the appropriate sentence under 18

U.S.C. § 3553(a). [Id. at 4]. Petitioner pleaded guilty in accordance with the plea agreement. [CR

Doc. 93: Acceptance and Entry of Guilty Plea]. Before Petitioner’s sentencing, a probation officer

prepared a Presentence Investigation Report (PSR). [CR Doc. 139: PSR]. The probation officer

found Petitioner’s criminal history category to be V and his Total Offense Level to be 17. [Id. at

¶¶ 17, 42]. Petitioner’s statutory term of imprisonment for Count Six was a minimum of seven

years to life. 18 U.S.C. 924(c). The resultant guidelines range for imprisonment was a term of

imprisonment of 46 to 57 months followed by the mandatory consecutive sentence of seven years.

[Id. at ¶¶ 60-62].

        Petitioner’s sentencing hearing was held on November 17, 2016. The Court sentenced

Petitioner to a term of imprisonment of 46 months on Count Four and a term of 84 months on

Count Six, to be served consecutively to the term imposed on Count Four, for a total of 130

months’ imprisonment. [CR Doc. 193 at 2: Judgment]. Judgment on this conviction was entered

on December 2, 2016. [Id.]. Petitioner did not directly appeal his conviction.

        On August 21, 2017, Petitioner filed a pro se Motion to Vacate Sentence under 28 U.S.C.

§ 2255. [CV Doc. 1]. As grounds for his motion, Petitioner states: (1) “§ 1951(A)(b)(1) is not a

crime of violence and [Petitioner] is actually innocent of 924(c)(1)(A);” (2) the “charging

document does not explicitly express use, attempted use, or threaten use of ‘physical force;’” (3)

“§ 1951 conspiracy is categorically non-violent;” and (4) “§ 1951(b)(1) robbery is categorically




                                                 3

     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 3 of 11
non-violent.”2 [Id. at 4-8]. The Court conducted an initial screening of Petitioner’s motion and

ordered the Government to respond. [CV Doc. 2]. On the Government’s request, the Court then

stayed the matter pending the Fourth Circuit’s decision in United States v. Ali, No. 15-4433. [CV

Doc. 3, 4]. Petitioner moved to amend his motion to vacate to assert an additional claim based on

ineffective assistance of counsel for failure to inform Petitioner of Ali during plea bargaining and

sentencing. [CV Doc. 5]. The Fourth Circuit then stayed Ali pending the decision of the Supreme

Court in United States v. Davis, No. 18-431. The Supreme Court decided Davis on June 24, 2019.

Thereafter, the Court granted Petitioner’s motion to lift the stay. [CV Doc. 6, 7]. The Government

timely filed its response to Petitioner’s § 2255 motion to vacate. [CV Doc. 9]. At this point,

counsel from the Federal Defendants of Western North Carolina made an appearance and filed a

supplemental memorandum and reply to the Government’s response. [CV Doc. 13]. In this

supplement, Petitioner argued, for the first time, that the predicate crime of violence for his §

924(c) conviction, was only Hobbs Act conspiracy, not Hobbs Act robbery and Hobbs Act

conspiracy. [Id.]. Finally, the Government filed a surreply together with an unopposed motion for

leave to do so. [CV Docs. 14, 15].

        This matter is now ripe for disposition.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate



2 The Court will address these alleged grounds for relief as two claims: Petitioner’s claim regarding the
validity of Petitioner’s § 924(c) conviction and Petitioner’s claim regarding the insufficiency of the
Indictment.

                                                   4

      Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 4 of 11
can be resolved without an evidentiary hearing based on the record and governing case law. See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        A.      Petitioner’s Motion to Vacate

        Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his original sentence “was

imposed in violation of the Constitution or laws of the United States, or [when] the court was

without jurisdiction to impose such sentence.” 28 U.S.C. § 2255(a). In short, Petitioner argues he

is entitled to relief on these grounds because, under Johnson v. United States, 135 S. Ct. 2551

(2015), his § 924(c) conviction on Count Six was imposed in violation of the Constitution and

laws of the United States because Hobbs Act robbery and Hobbs Act conspiracy are not crimes of

violence.3 [See CV Doc. 1].

        In Johnson, the Supreme Court struck down the Armed Career Criminal Act’s (ACCA)

residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally vague and held that enhancing

a sentence under the ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime punishable by a term

of imprisonment exceeding one year that “otherwise involves conduct that presents a serious

potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B). Accordingly, under

Johnson, a defendant who was sentenced to a statutory mandatory minimum term of imprisonment




3Throughout Petitioner’s motion, he references § 1951(a) and § 1951(b)(1) as though § 1951(a) sets forth
Hobbs Act conspiracy and § 1951(b)(1) sets forth substantive Hobbs Act robbery. This is inaccurate.
Section 1951(a) sets forth both offenses. 28 U.S.C. § 1951(a) (“Whoever in any way or degree obstructs,
delays, or affects commerce or the movement of any article or commodity in commerce, by robbery or
extortion or attempts or conspires so to so, or commits or threatens physical violence to any person or
property in furtherance of a plan or purpose to do anything in violation of this section shall be fined under
this title or imprisoned not more than twenty years, or both.”). Section 1951(b)(1) defines “robbery” for
purposes of subsection (a). 18 U.S.C. § 1951(b)(1). In any event, it is apparent from Petitioner’s motion
that he understands that his § 924(c) conviction is predicated on both offenses.

                                                     5

       Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 5 of 11
based on a prior conviction that satisfies only the residual clause of the “violent felony” definition

is entitled to relief from his sentence. The Supreme Court has held that Johnson applies

retroactively to claims asserted on collateral review. Welch v. United States, 136 S. Ct. 1257,

1265 (2016).

       Petitioner was sentenced after Johnson. Petitioner, however, did not directly appeal his

conviction or sentence. A § 2255 motion is a not a substitute for a direct appeal. See United States

v. Linder, 552 F.3d 391, 397 (4th Cir. 2009). Claims of error that could have been raised before

the trial court and on direct appeal, but were not, are procedurally barred unless the petitioner

shows both cause for the default and actual prejudice, or that he is actually innocent of the offense.

See Bousley v. United States, 118 S. Ct. 1604, 1611 (1998). Because Petitioner has not shown

cause and prejudice, or that he is actually innocent, Petitioner’s Johnson claim is barred.

       Even if Petitioner’s claim could be resolved on the merits, it would fail.

       Petitioner argues that his § 924(c) conviction is invalid under Johnson. Section 924(c)

criminalizes the use of a firearm in furtherance of a “crime of violence.” Under § 924(c), a crime

is one of violence if it either “has an element the use, attempted use, or threatened use of physical

force against the person or property of another,” (the “force clause”) or “by its nature involves a

substantial risk that physical force against the person or property of another may be used in the

course of committing the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(B).

       In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court specifically held the

residual clause of § 924(c)’s definition of “crime of violence” is “unconstitutionally vague.” 139

S. Ct. at 2336. As such, if Petitioner’s motion were not procedurally barred, Petitioner’s conviction

on Count Six is valid if Hobbs Act conspiracy or aiding and abetting Hobbs Act robbery qualify

as a “crime of violence” under § 924(c)’s force clause. After Davis, the Fourth Circuit squarely



                                                  6

     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 6 of 11
held that “Hobbs Act robbery constitutes a crime of violence under the force clause of Section

924(c).” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Aiding and abetting Hobbs

Act robbery is no different. See United States v. Steward, 2019 WL 6875294, *1 (4th Cir. Dec.

17, 2019) (citing Mathis for the proposition that aiding and abetting Hobbs Act robbery is a crime

of violence).

       Petitioner, in his supplemental memorandum, argues for the first time that his guilty plea

to the § 924(c) charge was “predicated [only] on the ‘least serious’ charge of Hobbs Act

conspiracy,” not on Hobbs Act robbery.4 [CV Doc. 13 at 3 (citing United States v. Chapman, 66

F.3d 220, 227 (4th Cir. 2012) and United States v. Vann, 660 F.3d 771, 774 (4th Cir. 2011)].

Petitioner argues that Vann and Chapman “establish that where an indictment charges alternative

elements of a statute in the conjunctive, the defendant does not necessarily admit both sets of

elements by pleading guilty.” [Id.]. Rather, “when a defendant pleads guilty to a formal charge

in the indictment which alleges conjunctively the disjunctive components of a statute, the rule is

that the defendant admits to the least serious of the disjunctive statutory conduct.” [CV Doc. 13

at 4 (citing Chapman, 66 F.3d at 227-28)]. Chapman and Vann, however, do not apply here.

       Vann involved a direct appeal of the application of an ACCA sentencing enhancement for

three previous convictions under North Carolina’s indecent liberties statute, N.C.G.S. 14-202.1,

the violation of which the district court found to be a violent felony. 660 F.3d at 772. Section 14-

202.1(a) provides, in pertinent part, that “[a] person is guilty of taking indecent liberties with

children if, being 16 years of age or more and at least five years older than the child in question,

he either:”

                (1) Willfully takes or attempts to take any immoral, improper, or
                indecent liberties with any child of either sex under the age of 16

4Although Petitioner does not timely present this argument and did not move to amend his Section 2255
petition to include this claim, the Court addresses it in any event for the sake of a complete record.

                                                  7

     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 7 of 11
               years for the purposes of arousing or gratifying sexual desire; or

               (2) Willfully commits or attempts to commit any lewd or lascivious
               act upon or with the body or any part or member of the body of any
               child of either sex under the age of 16 years.

Vann, 660 F.3d at 772-73 (quoting N.C.G.S. § 14-202.1(a) (emphasis added). Subsection (a)(2)

of this criminal statute is considered a “violent felony,” while subsection (a)(1) is not. The

charging document, as is appropriate, stated the statute conjunctively, rather than using the

disjunctive “or.” Id. at 774.

       The Fourth Circuit held that the district court improperly enhanced defendant’s sentence

based on defendant’s three previous convictions under this statute because the defendant did not

necessarily plead guilty to violation of subsection (a)(2), the disjunctive “violent felony,” when he

pleaded guilty to the conjunctively stated charge in the indictment. Vann, 660 at 774-76. The

Fourth Circuit, therefore, found that defendant’s indecent liberties offenses were not ACCA

violent felonies and vacated defendant’s sentence. Id. at 776.

       In Chapman, the Fourth Circuit addressed a criminal defendant’s constitutional challenge

to Section 922(g)(8), which prohibits a person who is subject to a domestic violence protective

order from possessing a firearm under certain circumstances. Chapman, 666 F.3d at 223. As part

of this inquiry, the Court, citing Vann, noted that “when a defendant pleads guilty to a formal

charge in an indictment which alleges conjunctively the disjunctive components of a statute, the

rule is that the defendant admits to the least serious of the disjunctive statutory conduct.” 666 F.3d

at 228 (citing Vann, 660 F.3d at 775).

       Here, Petitioner was not charged in an indictment “alleging conjunctively the disjunctive

components of a statute,” such that it cannot be said that Petitioner necessarily pleaded guilty to

possessing a firearm in furtherance of a crime of violence in violation of § 924(c). Rather,



                                                  8

     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 8 of 11
Petitioner was charged separately with two violations of 18 U.S.C. § 1951, one for Hobbs Act

conspiracy (Count Four) and one for aiding and abetting Hobbs Act robbery (Count Five), then

charged with a § 924(c) violation based on both of those predicates (Count Six). Petitioner pleaded

guilty to Count Six based on the predicates stated in both Counts Four and Five. Although Hobbs

Act conspiracy is not a crime of violence for § 924(c) purposes, United States v. Simms, 914 F.3d

229 (4th Cir. 2019), aid and abetting Hobbs Act robbery, as noted above, is a crime of violence.

See Mathis, 932 F.3d at 266; Steward, 2019 WL 6875294 at *1. Petitioner’s conviction on Count

Six is, therefore, valid.

        Petitioner also claims he is entitled to relief because the Indictment “[did] not explicitly

express use, attempted use, or threaten use of ‘physical force” because “[i]t raises the minimum

and maximum penalty the Defendant can receive.” [CV Doc. 1 at 5, 15 (citing Alleyne v. United

States, 570 U.S. 99, 115-16 (2013))]. This argument is also barred and without merit. In Alleyne,

the Supreme Court held that the fact of brandishing a firearm is an element of a § 924(c) offense

because it increases the mandatory minimum penalty and, as such, must be submitted to the jury.

570 U.S. at 111-12, 115. The law on which Petitioner relies, therefore, was firmly in place at the

time of Petitioner’s conviction. Plaintiff has not shown cause for his failure to previously raise

issues regarding the sufficiency of the indictment. Furthermore, Count Six, as charged in the

Indictment does, in fact, allege that that “one or more of said firearms [used in furtherance of the

crimes of violence alleged in Counts Four and Five] was brandished, in violation of Title 18,

United States Code, Section 924(c)(1)(A)(ii).” [CR Doc. 3 at 4-5]. As such, Petitioner is not

entitled to relief on this asserted ground.




                                                 9

     Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 9 of 11
        B.      Petitioner’s Motion to Amend

        Petitioner moves to amend his motion to vacate to assert an additional ground for relief,

that is, that his counsel was ineffective for failing to inform Petitioner of the pending case, United

States v. Ali, No. 15-4433, “a matter in which involves the legality of the 924(c)(3)(B) as it pertains

to conspiracy to committ [sic] hobbs act [sic].” [CV Doc. 5 at 1]. In addition to being untimely,

Petitioner cannot show prejudice based on any alleged insufficient performance by his attorney.

See Strickland v. Washington, 466 U.S. 668, 687-88 (1984). As discussed above, Petitioner’s

conviction is valid regardless of the outcome of Ali, which is still pending before the Fourth

Circuit.

        In sum, Petitioner’s conviction on Count Six is valid and will be upheld. The Court will,

therefore, deny and dismiss Petitioner’s Section 2255 Motion to Vacate.

IV.     CONCLUSION

        For the foregoing reasons, the Court will deny and dismiss Petitioner’s Section 2255

Motion to Vacate.

        IT IS, THEREFORE ORDERED that:

        (1) Petitioner’s Section 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc. 1] is

             DENIED and DISMISSED.

        (2) Petitioner’s Pro Se Motion to Amend 2255 [Doc. 5] is DENIED as moot.

        (3) The Government’s Unopposed Motion for Leave to File a Surreply [Doc. 14] is

             GRANTED.

        (4) IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

             Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

             appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338



                                                  10

      Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 10 of 11
           (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

           jurists would find the district court’s assessment of the constitutional claims debatable

           or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on

           procedural grounds, a petitioner must establish both that the dispositive procedural

           ruling is debatable and that the petition states a debatable claim of the denial of a

           constitutional right).

      IT IS SO ORDERED.

Signed: April 15, 2020




                                                11

   Case 3:16-cr-00074-MOC-DSC Document 322 Filed 04/15/20 Page 11 of 11
